DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/923,206 filed 07/08/2020.
Claims 1-20 remain pending in the Application.
4.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection (necessitated by Applicants’ Amendment) does not rely on any reference applied in the current rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAKRABORTY et al. (US Patent Application Publication 20200262305) in view of TAKAHASHI et al. (US Patent Application Publication 20210291684).
With respect to clam 1 CHAKRABORTY et al. teaches A computer-implemented method (paragraph [0004]) comprising: 
partitioning an area into zones, wherein each zone includes one or more delivery mechanisms of a plurality of delivery mechanisms and each delivery mechanism includes one or more portions pf capacity that are capable of charging an electric vehicle (partition an area into plurality of networks/102/104/106/108/zones (paragraph [0099]; Fig. 3), wherein each charge network 302/zone includes one or more charge-supplying entities/delivery mechanism, being capable of charging charge-receiving entities (paragraph [0111]; Fig. 7)),  the one or more delivery mechanisms comprising at least one of a wired stationary charging station, a wireless stationary charging station and a mobile wireless charging station (including variety of types of charge-supplying entities/delivery mechanism, wherein one or more charge-supplying entities/delivery mechanism is at least stationary charging entity wired coupling with  the electric vehicle (paragraphs [0079], [0084], [0085])), and the electric vehicle is stationary when receiving a charge from one of the wired stationary charging station and the wireless stationary charging station, and the electric vehicle is mobile when receiving a charge from the mobile wireless charging station, (wherein the electric vehicle is required to stop/stationary for receiving the charge from stationary charging station in the wired and/or wireless mode (paragraphs [0084], [0085], [0123]) and  the electric vehicle might be in the motion while receives the charge on-the-go wirelessly from the mobile charge-supplying entity/mobile charging station (paragraphs [0060], [0098], [0105])); 
in response to receiving a request to charge which comprises information about the electric vehicle including a current location and a current route, reserving a portion of capacity a delivery mechanism for a fixed period of time based on available capacity of the delivery mechanism in the plurality of delivery mechanisms, need of the electric vehicle requesting a charge, and the current location and the current route information, the reserving enabled to reserve a delivery mechanism of types including wired stationary charging stations, wireless stationary charging stations and mobile wireless charging stations (scheduler using scheduling algorithm to schedule charging by receiving/sending requests/commands within signals between entities needed charging/charge-receiving entities/electric vehicle requesting a charge and available sources of charging/charge-supplying entities/delivery mechanism, wherein vehicle generated/requested data/information includes the data related to GPS position/current location among other data  (paragraphs [0071], [0078], [0083], [0097]), wherein decision is made to schedule/reserve at least portion of capacity of the power-supply entity/delivery mechanism based on available charge/available capacity of the available sources of charging/charge-supplying entities/delivery mechanism for the duration/fixed period of time including creating a map of locations among other information of the electric vehicle needed the charge and all  available mobile entity/delivery mechanisms (paragraphs [0097], [0106], [0085], [0087], [0089])); and
modifying the fixed period of time based on real time use of the delivery mechanism (optimizing/modifying scheduled charge transaction/duration/fixed period of time based on real time of the charging entities/delivery mechanism (paragraphs [0126], [0080], [0089], [0124])).
While CHAKRABORTY et al. teaches charging the electric vehicle on-the-go wirelessly from the mobile charge-supplying entity/mobile charging station (paragraphs [0060], [0098], [0105]), CHAKRABORTY et al. lacks specifics regarding the mobile charging station corresponding to a road along the current route. However, TAKAHASHI et al. teaches power supply apparatus/mobile charging station installed in a road to provide the power to an electric vehicle, while EV traveling on the road (paragraphs [0003], [0026])).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used TAKAHASHI et al. to teach specific subject matter CHAKRABORTY et al. does not teach, because it provides display control unit 122 which may calculate a power transmission efficiency based on electric energy acquired from the power supply apparatuses 3 by the vehicle 1 and electric energy transmitted by the power supply apparatuses 3, and cause the calculated power transmission efficiency to be displayed on the HUD 17 (paragraphs [0097]).
With respect to claims 8 and 15 CHAKRABORTY et al. teaches limitations similar to claim 1, including A computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions (apparatus comprising at least one processor and at least one memory/computer readable storage media storing computer program code/instructions (paragraph [0004])). 
While CHAKRABORTY et al. teaches charging the electric vehicle on-the-go wirelessly from the mobile charge-supplying entity/mobile charging station (paragraphs [0060], [0098], [0105]), CHAKRABORTY et al. lacks specifics regarding the mobile charging station corresponding to a road along the current route. However, TAKAHASHI et al. teaches power supply apparatus/mobile charging station installed in a road to provide the power to an electric vehicle, while EV traveling on the road (paragraphs [0003], [0026])).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used TAKAHASHI et al. to teach specific subject matter CHAKRABORTY et al. does not teach, because it provides display control unit 122 which may calculate a power transmission efficiency based on electric energy acquired from the power supply apparatuses 3 by the vehicle 1 and electric energy transmitted by the power supply apparatuses 3, and cause the calculated power transmission efficiency to be displayed on the HUD 17 (paragraphs [0097]).
With respect to claims 2, 4-7, 9, 11-14, 16, 18-20 CHAKRABORTY et al. teaches:
Claims 2, 9, 16: further comprising: adding the electric vehicle requesting a charge to a queue of vehicles requesting charge (paragraphs [0177], [0071]); and determining whether the requesting electric vehicle can be granted a reservation to charge in the delivery mechanism (paragraphs [0069], [0080]).
Claims 4, 11, 18: wherein, in response to receiving a request to charge, reserving a portion of capacity of the delivery mechanism for a fixed period of time based on available capacity of a delivery mechanism in the plurality of delivery mechanism and need of the electric vehicle requesting a charge, wherein the reserving further comprises: identifying a delivery mechanism within the area that is along the electric vehicle's current route (paragraph [0177]); determining whether the electric vehicle can be granted a reservation to charge in the identified delivery mechanism (paragraphs [0177], [0097], [0106]); and in response to determining that the electric vehicle cannot be granted a reservation to charge, identifying another delivery mechanism along the electric vehicle's current route that can accommodate the electric vehicle requesting charge (paragraphs [0107], [0135], [0137]).
Claims 5, 12, 19: further comprising: in response to determining that the requesting electric vehicle cannot be granted a reservation to charge, identifying at least one currently charging electric vehicle that is within a percentage threshold of requested charge (paragraphs [0137], [0007]); stopping charge to the at least one currently charging electric vehicle (paragraphs [0137], [0134], [0100], [0179]); and reallocating a portion of capacity of the delivery mechanism in use by the electric vehicle having a stopped charge (paragraphs [0100], [0135], [0137], [0172]); wherein the percent threshold of requested charge is sufficient to allow the currently charging vehicle to complete a planned route without the charge fully depleting (paragraphs [0137], [0080], [0089], [0099], [0117]).
Claims 6, 13, 20: further comprising: in response to receiving a request to charge, identifying whether the requesting electric vehicle is a priority vehicle (paragraphs [0100]).
Claims 7, 14: wherein modifying the fixed period of time based on real time use of the delivery mechanism comprises: adding or shortening the fixed period of time for charging based on a percentage of charge that a currently charging vehicle has achieved (paragraphs [0100], [0108], [0124], [0146])), wherein modifying the fixed [period of time shortening is dependent om whether the percentage of charge is sufficient to enable the electric vehicle to either reach a destination of the current route or reach a new delivery mechanism capable of providing additional charge to the electric vehicle (paragraphs [0137], [0117], [0120], [0124]).
With respect to claims 3, 10, 17 TAKAHASHI et al.:
Claims 3, 10, 17: further comprising: 
in response to adding the electric vehicle to the queue of vehicles requesting a charge, identifying a mobile charging station along the current route, wherein the mobile charging station corresponds to a road along the current route (paragraphs [0044], [0045], [0073]); and
in response to determining that the requesting electric vehicle can be granted the reservation to charge in the delivery mechanism, routing the requesting electric vehicle to the delivery mechanism (paragraphs [0073], [0049]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used TAKAHASHI et al. to teach specific subject matter CHAKRABORTY et al. does not teach, because it provides display control unit 122 which may calculate a power transmission efficiency based on electric energy acquired from the power supply apparatuses 3 by the vehicle 1 and electric energy transmitted by the power supply apparatuses 3, and cause the calculated power transmission efficiency to be displayed on the HUD 17 (paragraphs [0097]).

Remarks

8.	In remarks Applicant argues in substance:
i) The term "mobile charging station" is clearly defined in the specification as originally filed. Paragraph 0011 describes that "the increased strain from stationary charging stations and contactless, mobile charging stations (e.g., a road that supports charging an electronic vehicle while driving) needs to be managed." It will be understood as defined by Applicant, that a mobile charging station is not itself mobile, but like a road, can charge the EV while the EV is mobile (moving). Further, paragraph 0012 defines what is meant by a delivery mechanism. Peer-to-peer charging by another moving vehicle (as in Chakraborty) is not specifically discussed … Thus, because Chakraborty deems road charging "infeasible," this method is completely omitted from the charging methods taught and used in the Chakraborty peer-to-peer network. Instead, Chakraborty teaches only moveable charging stations that are in proximity or move into proximity of the EV needing a charge. Thus, any scheduling of charging stations will clearly omit roads from the equation. In contrast, Applicant's claimed invention recites that "the one or more delivery mechanisms comprise at least one of a wired stationary charging station, a wireless stationary charging station and a mobile wireless charging station," where it is defined that the mobile charging station is a stationary delivery mechanism that can charge an EV while it is driving. Further, the reserving operation is specifically enabled to reserve a mobile charging station as well as the stationary wired and wireless charging stations. Because Chakraborty clearly teaches away from the method of using mobile charging stations, i.e., roads, it cannot anticipate claims 1-20 which require a type of delivery mechanism that Chakraborty believes to be infeasible.
9.	Examiner respectfully disagrees for the following reasons:
With respect to i) should be noted that CHAKRABORTY et al. teaches charging the electric vehicle on-the-go wirelessly from the mobile charge-supplying entity/mobile charging station (paragraphs [0060], [0098], [0105]), CHAKRABORTY et al. lacks specifics regarding the mobile charging station corresponding to a road along the current route. However, TAKAHASHI et al. teaches power supply apparatus/mobile charging station installed in a road to provide the power to an electric vehicle, while EV traveling on the road (paragraphs [0003], [0026])).
Based on these disclosures of CHAKRABORTY et al. and TAKAHASHI et al. Examiner believes that CHAKRABORTY et al. in combination with TAKAHASHI et al. reads claims 1-20 and maintains rejections under 35 USC § 103 above.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
07/11/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851